 BLUE CROSS OF KANSAS CITY, INC. 483Blue Cross of Kansas City, Inc. and Blue Shield of Distribution Workers, Egg Candlers, MiscellaneousKansas City, Inc. and Warehouse, Mail Order, Drivers and Helpers Local Union No. 838, affili-Ice, Cold Storage, Soft Drink, Waste Paper, ated with the International Brotherhood of Team-Distribution Workers, Egg Candlers, Miscella- sters, Chauffeurs, Warehousemen & Helpers ofneous Drivers and Helpers Local Union No.neous, afiiated wih the ers Ln onal UnBroth- America, and that said labor organization is not thehood of Teamsters, Chauffeurs, Warehousemen exclusive representative of all the employees, in the& Helpers of America, Petitioner. Case 17- unit herein involved, within the meaning of SectionRC-9071 9(a) of the National Labor Relations Act, asamended.December 3, 1981DECISION AND CERTIFICATION OF MEMBER JENKINS, dissenting:ECRESULTS OF ELECR TION OFMy colleagues find nothing objectionable in theEmployer's repeated warnings to employees aboutBY MEMBERS FANNING, JENKINS, AND the possible harmful consequences of the Union'sZIMMERMAN representing them in collective bargaining. Thus,they find the Employer's bargaining-from-scratchPursuant to authority granted it by the National theyfdthepl 's bargaining-fro-scratchLaboPursuant to authority granted it the N ional statements similar to statements found to be unob-Labor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three- jectionable in two cases on which they rely inNational Labor Relations Act, as amended, a three-member panel has considered the objections to an overruling the objection. In my judgment Presi-election held July 24, 1980,1and the Acting Re- dent Chernicky's statements in C K Coal Compa-gional Director's report recommending disposition y and General Manager Lews statements in Hostof same. The Board has reviewed the record in International, Inc., do not rise to the level of thelight of the exceptions and brief, and hereby adopts pattern of repeated references to loss of benefitsthe Acting Regional Director's findings and recom- present here, not only in President Willkie's state-mendations 2ments but also in a leaflet circulated by the Em-ployer on three different occasions.CERTIFICATION OF RESULTS OF In addition, I note that Willkie and the leafletsELECTION discussed the Employer's obligation to bargain inIt is hereby certified that a majority of the valid good faith and my colleagues adopt the Acting Re-ballots have not been cast for Warehouse, Mail gional Director's finding that Willkie expressed noOrder, Ice, Cold Storage, Soft Drink, Waste Paper, intention of doing otherwise. However, it does notappear from the leaflets or Willkie's statements re-'In the absence of exceptions thereto, we adopt pro forma the Acting ported by the Acting Regional Director that theRegional Director's recommendations that Petitioner's Objections l(b) Employer assured the employees that it would bar-and I(c) be overruled. gain in good faith at the time it was making the2 We have attached as an appendix that portion of the Acting Regionaldispute here. But the Board has con-Director's report dealing with Petitioner's Objection 2(b), which alleges,inter alia, threats by the Employer of a loss of benefits. {Omitted from sidered the presence of such assurances as a factorpublication.] In adopting the Acting Regional Director's recommendion i evaluating the context surrounding such state-that this objection be overruled, we do not rely on Ludwig Motor Corp.,222 NLRB 635 (1976). We also note that speech found to be protected by ments.Sec. 8(c) from challenge as an unfair labor practice may nevertheless be In sum, I do not find that the Employer's state-found objectionable under the more restrictive standard for speech appli- ments here were limited to pointing out that bar-cable in a representation election proceeding. Dal-Tex Optical Company.Inc., 137 NLRB 1782, 1786-87 (1962). Accordingly, we rely upon C & K gaining does not automatically or necessarily leadCoal Company, 195 NLRB 1038 (1972), and Host International Inc., 195 to increases in benefits. Rather, in the entire con-NLRB 348 (1972), in which bargaining-from-scratch statements similar tothose made by the Employer here were found to be unobjectionable. text they represented a not very veiled warning toBecause we find the Employer's statements individually unobjectiona- the employees to reject the Union or face the lossble, we do not agree with our colleague that nonetheless cumulatively of existing benefits. Such objectionable conduct re-they are objectionable by virtue of their repetition. We note that in HostInternational. Inc., supra, the similar statements were made at two sepa- quires that the election be set aside and a new elec-rate meetings, and in C i K Coal Company. supra, the similar statements tion be conductedwere made at several points throughout an employee meeting. Neither dowe find significant, as does our colleague, the fact that the Employerstated that it had the obligation to bargain in good faith, rather than ex- ' C & K Coal Company, 195 NLRB 1038 (1972); Host International.pressly stating that it intended to bargain in good faith. C & K Coal Com- Inc., 195 NLRB 348 (1972).pany, supra ' See, for example, Ludwig Motor Corp., 222 NLRB 635 (1976).259 NLRB No. 70BLUE CROSS OF KANSAS CITY, INC. 483Blue Cross of Kansas City, Inc. and Blue Shield of Distribution Workers, Egg Candlers, MiscellaneousKansas City, Inc. and Warehouse, Mail Order, Drivers and Helpers Local Union No. 838, affili-Ice, Cold Storage, Soft Drink, Waste Paper, ated with the International Brotherhood of Team-Distribution Workers, Egg Candlers, Miscella- sters, Chauffeurs, Warehousemen & Helpers ofneous Drivers and Helpers Local Union No. mrcadta adlbo raiaini o h838, affiliated with the International Brother- exclusve redprse taid labor organization is not thehood of Teamsters, Chauffeurs, Warehousemenexclusive representative of all the employees, in the& Helpers of America, Petitioner. Case 17- unitherein involved, within the meaning of SectionRC-9071 9(a) of the National Labor Relations Act, asamended.December 3, 1981DECISION AND CERTIFICATION OF MEMBER JENKINS, dissenting:RESULTS OF ELECTION My colleagues find nothing objectionable in theEmployer's repeated warnings to employees aboutBY MEMBERS FANNING, JENKINS, AND the possible harmful consequences of the Union'sZIMMERMAN representing them in collective bargaining. Thus,Pursuant to authority granted it by the National theyfindtheEmployer's bargaining-from-scratchLabor Relations Board under Section 3(b) of the statemensimia tostatements found to be unob-National Labor Relations Act, as amended, a three- jectionableintwocaseson which they rely inmember panel has considered the objections to an overruling theobjection.' In my judgment, Presi-election held July 24, 1980,1and the Acting Re- dentChernicky's statements in C t K Coal Compa-gional Director's report recommending disposition ny andGeneralManager Lew's statements in Hostof same. The Board has reviewed the record in International, Inc., do not rise to the level of thelight of the exceptions and brief, and hereby adopts pattern ofrepeated references to loss of benefitsthe Acting Regional Director's findings and recom- present here, not only in President Willke's state-mendations. 2ments but also in a leaflet circulated by the Em-ployer on three different occasions.CERTIFICATION OF RESULTS OF In addition, I note that Willkie and the leafletsELECTION discussed the Employer's obligation to bargain inIt is hereby certified that a majority of the valid good faith and my colleagues adopt the Acting Re-ballots have not been cast for Warehouse, Mail gional Director's finding that Willkie expressed noOrder, Ice, Cold Storage, Soft Drink, Waste Paper, intention of doing otherwise. However, it does notappear from the leaflets or Willkie's statements re-In the absence of exceptions thereto, we adopt pro forma the Acting ported by the Acting Regional Director that theRegional Director's recommendations that Petitioner's Objections l(b) Employer assured the employees that It would bar-and I(c) be overruled. gain in good faith at the time it was making the1 We have attached as an appendix that portion of the Acting Regional saeet ndsuehr.BtteBadhscnDirector's report dealingwhtineg statements in dispute here. But the Board has con-inter afia, threats by the Employer of a loss of benefits. (Omitted from sidered the presence of Such assurances as a factorpublication.] In adopting the Acting Regional Director's recommendation in evaluating the Context surrounding Such State-that this objection be overruled, we do not rely on Ludwig Motor Corp.,222 NLRB 635 (1976). We also note that speech found to be protected by ments.4Sec. 8(c) from challenge as an unfair labor practice may nevertheless be In sum, I do not find that the Employer's State-found objectionable under the more restrictive standard for speech appli- .i. r _ .* »* * tl. * i.cable in a representation election proceeding. Dal-Tex Optical Company. mentshere Were limited tO pointing out that bar-Inc., 137 NLRB 1782, 1786-87 (1962). Accordingly, we rely upon C & K gaining does not automatically or necessarily leadCoal Company, 195NLRB1038(1972), and Host Inernation4 Inc., 195 to increases in benefits. Rather, in the entire con-NLRB 348 (1972), in which bargaining-from-scratch statements similar tothose made by the Employer here were found to be unobjectionable. text they represented a not Very Veiled Warning tOBecause we rind the Employer's statements individually unobjectiona- the employees tO reject the Union Or face the lossbe, we do not agree with our colleague that nonetheless cumulatively -r e*;«*;_, l»___(t« c. oL.:-~«:__-lI -~ j ~they are objectionable by virtue of their repetition. We note that in Host of existing benefits. Such Objectionable Conduct re-Inermational. Inc., supra, the similar statements were made at two sepa- quires that the election be Set aside and a new elec-rate meetings, and in C i K Coal Company. supra, the similar statements tion be conducted.were made at several points throughout an employee meeting. Neither dowe find significant, as does our colleague, the fact that the Employerstated that it had the obligation to bargain in good faith, rather than ex- ' C & K Coal Company, 195 NLRB 1038 (1972); Host International.pressly stating that it intended to bargain in good faith. C & K Coal Com- Inc., 195 NLRB 348 (1972).pany, supnra4 See, for example, Ludwig Motor Corp., 222 NLRB 635 (1976).259 NLRB No. 70BLUE CROSS OF KANSAS CITY, INC. 483Blue Cross of Kansas City, Inc. and Blue Shield of Distribution Workers, Egg Candlers, MiscellaneousKansas City, Inc. and Warehouse, Mail Order, Drivers and Helpers Local Union No. 838, affili-Ice, Cold Storage, Soft Drink, Waste Paper, ated with the International Brotherhood of Team-Distribution Workers, Egg Candlers, Miscella- sters, Chauffeurs, Warehousemen & Helpers ofneous Drivers and Helpers Local Union No. mrcadta adlbo raiaini o h838, affiliated with the International Brother- exclusve redprse taid labor organization is not thehood of Teamsters, Chauffeurs, Warehousemenexclusive representative of all the employees, in the& Helpers of America, Petitioner. Case 17- unitherein involved, within the meaning of SectionRC-9071 9(a) of the National Labor Relations Act, asamended.December 3, 1981DECISION AND CERTIFICATION OF MEMBER JENKINS, dissenting:RESULTS OF ELECTION My colleagues find nothing objectionable in theEmployer's repeated warnings to employees aboutBY MEMBERS FANNING, JENKINS, AND the possible harmful consequences of the Union'sZIMMERMAN representing them in collective bargaining. Thus,Pursuant to authority granted it by the National theyfindtheEmployer's bargaining-from-scratchLabor Relations Board under Section 3(b) of the statemensimia tostatements found to be unob-National Labor Relations Act, as amended, a three- jectionableintwocaseson which they rely inmember panel has considered the objections to an overruling theobjection.' In my judgment, Presi-election held July 24, 1980,1and the Acting Re- dentChernicky's statements in C t K Coal Compa-gional Director's report recommending disposition ny andGeneralManager Lew's statements in Hostof same. The Board has reviewed the record in International, Inc., do not rise to the level of thelight of the exceptions and brief, and hereby adopts pattern ofrepeated references to loss of benefitsthe Acting Regional Director's findings and recom- present here, not only in President Willke's state-mendations. 2ments but also in a leaflet circulated by the Em-ployer on three different occasions.CERTIFICATION OF RESULTS OF In addition, I note that Willkie and the leafletsELECTION discussed the Employer's obligation to bargain inIt is hereby certified that a majority of the valid good faith and my colleagues adopt the Acting Re-ballots have not been cast for Warehouse, Mail gional Director's finding that Willkie expressed noOrder, Ice, Cold Storage, Soft Drink, Waste Paper, intention of doing otherwise. However, it does notappear from the leaflets or Willkie's statements re-In the absence of exceptions thereto, we adopt pro forma the Acting ported by the Acting Regional Director that theRegional Director's recommendations that Petitioner's Objections l(b) Employer assured the employees that It would bar-and I(c) be overruled. gain in good faith at the time it was making the1 We have attached as an appendix that portion of the Acting Regional saeet ndsuehr.BtteBadhscnDirector's report dealingwhtinestatements in dispute here. But the Board has con-inter afia, threats by the Employer of a loss of benefits. (Omitted from sidered the presence of Such assurances as a factorpublication.] In adopting the Acting Regional Director's recommendation in evaluating the Context surrounding Such State-that this objection be overruled, we do not rely on Ludwig Motor Corp.,222 NLRB 635 (1976). We also note that speech found to be protected by ments.4Sec. 8(c) from challenge as an unfair labor practice may nevertheless be In sum, I do not find that the Employer's State-found objectionable under the more restrictive standard for speech appli- .i. r _ .* »* * tl. * i.cable in a representation election proceeding. Dal-Tex Optical Company. mentshere Were limited tO pointing out that bar-Inc., 137 NLRB 1782, 1786-87 (1962). Accordingly, we rely upon C & K gaining does not automatically or necessarily leadCoal Company, 195NLRB1038(1972), and Host Inernation4 Inc., 195 to increases in benefits. Rather, in the entire con-NLRB 348 (1972), in which bargaining-from-scratch statements similar tothose made by the Employer here were found to be unobjectionable. text they represented a not Very Veiled Warning tOBecause we rind the Employer's statements individually unobjectiona- the employees tO reject the Union Or face the lossbe, we do not agree with our colleague that nonetheless cumulatively -r e*;«*;_, l»___(t« c. oL.:-~«:__-lI -~ j ~they are objectionable by virtue of their repetition. We note that in Host of existing benefits. Such Objectionable Conduct re-Inermational. Inc., supra, the similar statements were made at two sepa- quires that the election be Set aside and a new elec-rate meetings, and in C i K Coal Company. supra, the similar statements tion be conducted.were made at several points throughout an employee meeting. Neither dowe find significant, as does our colleague, the fact that the Employerstated that it had the obligation to bargain in good faith, rather than ex- ' C & K Coal Company, 195 NLRB 1038 (1972); Host International.pressly stating that it intended to bargain in good faith. C & K Coal Com- Inc., 195 NLRB 348 (1972).pany, supnra4 See, for example, Ludwig Motor Corp., 222 NLRB 635 (1976).259 NLRB No. 70BLUE CROSS OF KANSAS CITY, INC. 483Blue Cross of Kansas City, Inc. and Blue Shield of Distribution Workers, Egg Candlers, MiscellaneousKansas City, Inc. and Warehouse, Mail Order, Drivers and Helpers Local Union No. 838, affili-Ice, Cold Storage, Soft Drink, Waste Paper, ated with the International Brotherhood of Team-Distribution Workers, Egg Candlers, Miscella- sters, Chauffeurs, Warehousemen & Helpers ofneous Drivers and Helpers Local Union No. mrcadta adlbo raiaini o h838, affiliated with the International Brother- exclusve redprse taid labor organization is not thehood of Teamsters, Chauffeurs, Warehousemenexclusive representative of all the employees, in the& Helpers of America, Petitioner. Case 17- unitherein involved, within the meaning of SectionRC-9071 9(a) of the National Labor Relations Act, asamended.December 3, 1981DECISION AND CERTIFICATION OF MEMBER JENKINS, dissenting:RESULTS OF ELECTION My colleagues find nothing objectionable in theEmployer's repeated warnings to employees aboutBY MEMBERS FANNING, JENKINS, AND the possible harmful consequences of the Union'sZIMMERMAN representing them in collective bargaining. Thus,Pursuant to authority granted it by the National theyfindtheEmployer's bargaining-from-scratchLabor Relations Board under Section 3(b) of the statemensimia tostatements found to be unob-National Labor Relations Act, as amended, a three- jectionableintwocaseson which they rely inmember panel has considered the objections to an overruling theobjection.' In my judgment, Presi-election held July 24, 1980,1and the Acting Re- dentChernicky's statements in C t K Coal Compa-gional Director's report recommending disposition ny andGeneralManager Lew's statements in Hostof same. The Board has reviewed the record in International, Inc., do not rise to the level of thelight of the exceptions and brief, and hereby adopts pattern ofrepeated references to loss of benefitsthe Acting Regional Director's findings and recom- present here, not only in President Willke's state-mendations. 2ments but also in a leaflet circulated by the Em-ployer on three different occasions.CERTIFICATION OF RESULTS OF In addition, I note that Willkie and the leafletsELECTION discussed the Employer's obligation to bargain inIt is hereby certified that a majority of the valid good faith and my colleagues adopt the Acting Re-ballots have not been cast for Warehouse, Mail gional Director's finding that Willkie expressed noOrder, Ice, Cold Storage, Soft Drink, Waste Paper, intention of doing otherwise. However, it does notappear from the leaflets or Willkie's statements re-In the absence of exceptions thereto, we adopt pro forma the Acting ported by the Acting Regional Director that theRegional Director's recommendations that Petitioner's Objections l(b) Employer assured the employees that It would bar-and I(c) be overruled. gain in good faith at the time it was making the1 We have attached as an appendix that portion of the Acting Regional saeet ndsuehr.BtteBadhscnDirector's report dealingwhtineg statements in dispute here. But the Board has con-inter afia, threats by the Employer of a loss of benefits. (Omitted from sidered the presence of Such assurances as a factorpublication.] In adopting the Acting Regional Director's recommendation in evaluating the Context surrounding Such State-that this objection be overruled, we do not rely on Ludwig Motor Corp.,222 NLRB 635 (1976). We also note that speech found to be protected by ments.4Sec. 8(c) from challenge as an unfair labor practice may nevertheless be In sum, I do not find that the Employer's State-found objectionable under the more restrictive standard for speech appli- .i. r _ .* »* * tl. * i.cable in a representation election proceeding. Dal-Tex Optical Company. mentshere Were limited tO pointing out that bar-Inc., 137 NLRB 1782, 1786-87 (1962). Accordingly, we rely upon C & K gaining does not automatically or necessarily leadCoal Company, 195NLRB1038(1972), and Host Inernation4 Inc., 195 to increases in benefits. Rather, in the entire con-NLRB 348 (1972), in which bargaining-from-scratch statements similar tothose made by the Employer here were found to be unobjectionable. text they represented a not Very Veiled Warning tOBecause we rind the Employer's statements individually unobjectiona- the employees tO reject the Union Or face the lossbe, we do not agree with our colleague that nonetheless cumulatively -r e*;«*;_, l»___(t« c. oL.:-~«:__-lI -~ j ~they are objectionable by virtue of their repetition. We note that in Host of existing benefits. Such Objectionable Conduct re-Inermational. Inc., supra, the similar statements were made at two sepa- quires that the election be Set aside and a new elec-rate meetings, and in C i K Coal Company. supra, the similar statements tion be conducted.were made at several points throughout an employee meeting. Neither dowe find significant, as does our colleague, the fact that the Employerstated that it had the obligation to bargain in good faith, rather than ex- ' C & K Coal Company, 195 NLRB 1038 (1972); Host International.pressly stating that it intended to bargain in good faith. C & K Coal Com- Inc., 195 NLRB 348 (1972).pany, supnra4 See, for example, Ludwig Motor Corp., 222 NLRB 635 (1976).259 NLRB No. 70BLUE CROSS OF KANSAS CITY, INC. 483Blue Cross of Kansas City, Inc. and Blue Shield of Distribution Workers, Egg Candlers, MiscellaneousKansas City, Inc. and Warehouse, Mail Order, Drivers and Helpers Local Union No. 838, affili-Ice, Cold Storage, Soft Drink, Waste Paper, ated with the International Brotherhood of Team-Distribution Workers, Egg Candlers, Miscella- sters, Chauffeurs, Warehousemen & Helpers ofneous a H lernion No .Adt sid labor organization is not the838, affiliated with the International Brother- exclusiverepresenative of all the employees, in o thehood of Teamsters, Chauffeurs, Warehousemenexclusive representative of all the employees, in the& Helpers of America, Petitioner. Case 17- unitherein involved, within the meaning of SectionRC-9071 9(a) of the National Labor Relations Act, asamended.December 3, 1981DECISION AND CERTIFICATION OF MEMBER JENKINS, dissenting:RESULTS OF ELECTION My colleagues find nothing objectionable in theEmployer's repeated warnings to employees aboutBY MEMBERS FANNING, JENKINS, AND the possible harmful consequences of the Union'sZIMMERMAN representing them in collective bargaining. Thus,Pursuant to authority granted it by the National theyfindtheEmployer's bargaining-from-scratchLabor Relations Board under Section 3(b) of the statemensimia tostatements found to be unob-National Labor Relations Act, as amended, a three- jectionableintwocaseson which they rely inmember panel has considered the objections to an overruling theobjection.' In my judgment, Presi-election held July 24, 1980,1and the Acting Re- dentChernicky's statements in C t K Coal Compa-gional Director's report recommending disposition ny andGeneralManager Lew's statements in Hostof same. The Board has reviewed the record in International, Inc., do not rise to the level of thelight of the exceptions and brief, and hereby adopts pattern ofrepeated references to loss of benefitsthe Acting Regional Director's findings and recom- present here, not only in President Willke's state-mendations. 2ments but also in a leaflet circulated by the Em-ployer on three different occasions.CERTIFICATION OF RESULTS OF In addition, I note that Willkie and the leafletsELECTION discussed the Employer's obligation to bargain inIt is hereby certified that a majority of the valid good faith and my colleagues adopt the Acting Re-ballots have not been cast for Warehouse, Mail gional Director's finding that Willkie expressed noOrder, Ice, Cold Storage, Soft Drink, Waste Paper, intention of doing otherwise. However, it does notappear from the leaflets or Willkie's statements re-In the absence of exceptions thereto, we adopt pro forma the Acting ported by the Acting Regional Director that theRegional Director's recommendations that Petitioner's Objections l(b) Employer assured the employees that It would bar-and I(c) be overruled. gain in good faith at the time it was making the1 We have attached as an appendix that portion of the Acting Regional saeet ndsuehr.BtteBadhscnDirector's report dealingwhtinestatements in dispute here. But the Board has con-inter afia, threats by the Employer of a loss of benefits. (Omitted from sidered the presence of Such assurances as a factorpublication.] In adopting the Acting Regional Director's recommendation in evaluating the Context surrounding Such State-that this objection be overruled, we do not rely on Ludwig Motor Corp.,222 NLRB 635 (1976). We also note that speech found to be protected by ments.4Sec. 8(c) from challenge as an unfair labor practice may nevertheless be In sum, I do not find that the Employer's State-found objectionable under the more restrictive standard for speech appli- .i. r _ .* »* * tl. * i.cable in a representation election proceeding. Dal-Tex Optical Company. mentshere Were limited tO pointing out that bar-Inc., 137 NLRB 1782, 1786-87 (1962). Accordingly, we rely upon C & K gaining does not automatically or necessarily leadCoal Company, 195NLRB1038(1972), and Host Inernation4 Inc., 195 to increases in benefits. Rather, in the entire con-NLRB 348 (1972), in which bargaining-from-scratch statements similar tothose made by the Employer here were found to be unobjectionable. text they represented a not Very Veiled Warning tOBecause we rind the Employer's statements individually unobjectiona- the employees tO reject the Union Or face the lossbe, we do not agree with our colleague that nonetheless cumulatively -r e*;«*;_, l»___(t« c. oL.:-~«:__-lI -~ j ~they are objectionable by virtue of their repetition. We note that in Host of existing benefits. Such Objectionable Conduct re-Inermational. Inc., supra, the similar statements were made at two sepa- quires that the election be Set aside and a new elec-rate meetings, and in C t K Coal Company. supra, the similar statements tion be conducted.were made at several points throughout an employee meeting. Neither dowe find significant, as does our colleague, the fact that the Employerstated that it had the obligation to bargain in good faith, rather than ex- ' C & K Coal Company, 195 NLRB 1038 (1972); Host International.pressly stating that it intended to bargain in good faith. C & K Coal Com- Inc., 195 NLRB 348 (1972).pany, supnra4 See, for example, Ludwig Motor Corp., 222 NLRB 635 (1976).259 NLRB No. 70